UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) (Exact Name of issuer as specified in its charter) California 33-0230641 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (435) 608-1344 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 22, 2010, there were 210,866,232 shares of the Registrant’s common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A is being filed to account for the beneficial conversion feature on the $2.0 Million Convertible Note Payable to Metropolitan Real Estate LLC and related amortization of the discount. See Note 1 discussing the restatement as of September 30, 2010 and for the three and six month periods then ended accounting for the beneficial conversion feature. There was no impact on the loss per share for both periods presented. In addition, the effects of the error had previously been disclosed within the Company’s quarter report on Form 10-Q for the period ended December 31, 2010. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – September 30, 2010 (As Restated) and March 31, 2010 F-1 Consolidated Statement of Operations For the Three and Six Months ended September 30, 2010 (As Restated) F-2 Consolidated Statement of Stockholders’ Equity (Deficit) for the Six Months ended September 30, 2010 (As Restated) F-3 Consolidated Statement of Cash Flows For the Six Months ended September 30, 2010 (As Restated) F-4 Notes to Financial Statements (As Restated) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. [Removed and Reserved] 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED BALANCE SHEETS (unaudited) As of September 30, As of March 31, (As Restated) Assets (Note 1) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaids and other current assets Current assets of discontinued operations - Total current assets Property and equipment, net Other assets - Cost investment - Intangible assets, net Goodwill Assets of discontinued operations - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued salaries and wages and related party consulting fees Accrued liabilities State income taxes payable - Convertible notes payable , net discount of $300,000 1,700,000 - Notes payable Current liabilities of discontinued operations - Total current liabilities 4,532,541 Convertible note payable, long-term - Note payable, long-term - Warrant liability - Asset retirement obligation Total liabilities 4,851,033 Commitments and Contingencies Stockholders' Deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; 4,582,827 issued at September 30, 2010 and March 31, 2010, none outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized at September 30, 2010 and March 31, 2010, 210,866,232 and 33,333,333 issued; 210,551,232 and 33,333,333 outstanding, respectively Additional paid-in capital 2,377,318 Accumulated deficit ( 4,344,632 ) ) Total stockholders' equity (deficit) ( 1,756,448 ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Six Months Ended September 30, (As Restated) (As Restated) Revenues: Water processing $ $ Reclaimed oil - - Total revenues Cost of revenues: Water processing Reclaimed oil - - Total cost of revenues Gross profit Operating expenses: General and administrative expense Selling and marketing Total operating expenses Operating income Other income (expense): Interest income 32 32 Interest expense ( 520,107 ) ( 520,771 ) Change in fair value of derivative liability ) ) Gain on settlement of payables and accrued liabilities Total other expense ( 621,088 ) ( 621,752 ) Net loss from continuing operations ( 599,357 ) ( 432,405 ) Net loss from discontinued operations ) ) Net loss $ ( 599,726 ) $ ( 432,774 ) Net loss per share Basic and diluted – continuing operations $ ) $ ) Basic and diluted – discontinued operations $ ) $ ) Weighted average shares The accompanying notes are an integral part of these financial statements. F-2 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Series A Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid- in Capital Accumulated Deficit Total Stockholders' Equity (Deficit) Balances - March 31, 2010 as adjusted (Note 1) - $
